SUPPLEMENTAL INTERLOCUTORY DECISION
SUNDBERG, Justice.
By interlocutory opinion filed in this cause on January 28, 1976, reported at 327 So.2d 1 (Fla.1976), which decision has been several times supplemented to provide, inter alia, for inclusion of still camera photography, this Court has sought to have conducted for experimental purposes one televised civil and one televised criminal trial. The purpose of the experimental trials was to provide the Court additional data upon which to base its decision concerning the proposed modification of Canon 3 A(7) of the Code of Judicial Conduct of the State of Florida.
Among the guidelines imposed by the interlocutory decision was the requirement that all participants in such experimental trials consent to the experiment. The Court has met with total failure in securing the conduct of a trial in which all participants will consent, within the deadline of April 1,1977, for conducting the experimental trials. However, it remains the view of this Court that a test period during which trials will be conducted at which the electronic media and still photographers will be present is essential to a reasoned decision on the petition for modification of Canon 3 A(7).
Consequently, in order to gain the experience which we deem essential to a proper final determination of this cause, it is the decision of this Court to invoke a pilot program with a duration of one year from July 1, 1977, during which the electronic media, including still photography, may televise and photograph, at their discretion, judicial proceedings, civil, criminal, and appellate, in all courts of the State of Florida, subject only to the prior adoption of standards with respect to types of equipment, lighting and noise levels, camera placement, and audio pickup, and to the reasonable orders and direction of the presiding judge in any such proceedings. To this end, counsel for the respective parties are directed to develop and submit to this Court on or before May 15, 1977, proposed standards concerning technology and conduct for consideration and adoption by the Court prior to July 1,1977. In the event accord cannot be reached by the parties as to such recommended standards, the respective recommendations of the parties shall be submitted to the Court not later than May 15, 1977, for consideration and resolution. At the request of counsel for any party to these proceedings, a conference may be convened with Justice Sundberg, as conferee of the Court, to clarify and expedite the procedures for. development of the proposed standards.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.